100th anniversary of International Women's Day
I am extremely pleased to be able to preside over our Parliament together with my female fellow Members. Six of them are Vice-Presidents of Parliament, two are Quaestors, and the Vice-Chair of the Committee on Women's Rights and Gender Equality is sitting next to me. This is a particular honour and privilege for me.
I am resuming the sitting. The next item is the debate on the 100th anniversary of International Women's Day. We shall begin with a short film summarising the history of this notable day. Please start the projection.
(Projection of a film)
Dear guests, ladies and gentlemen, a film lasting two minutes cannot show everything that has happened over the past 100 years. We have, in fact, changed Europe in this time, and we Europeans can be proud when we compare Europe to many places in the world, but at the same time, we know that our journey is not over. There are still too few women in politics, and here in the European Parliament, our female Members account for only 35% of all Members. This figure is admittedly somewhat higher than in the national parliaments, but it is still not enough. Fortunately, the figure in our Parliament's main decision-making bodies is well over 40%, and we are very pleased about this. This is also the case for the chairs of the committees.
Yet the European Parliament's formation in three years' time, after the next elections, essentially depends on the national parliaments and the way in which representatives are appointed to the European Parliament. It is our national parliaments that must ensure that the number of women in the European Parliament increases. We are calling on them today to do so, and we are calling on our counterparts in the national parliaments to ensure that appropriate legal solutions are found and the appropriate decisions are taken to facilitate an increase in the number of women in the European Parliament.
We can also set an example when it comes to the employment of women. Of those employed in the European Parliament, 59% are women and, at the same time, over 50% of these women deal with matters of substance. I have extensive experience in this area and can pride myself on the fact that while I was responsible for the government in my country, around 50 women occupied the highest ministerial positions and served as directors of the most important state offices. This record has never been broken, neither before nor in the dozen or so years since.
As President of the European Parliament, I have also called for there to be more women in the European Commission and in high-level positions in the European Union. We can be pleased that the High Representative for Foreign Affairs and Security Policy is a woman.
The situation in European businesses has also changed, which is very beneficial not only for women, but, above all, for the way in which these businesses operate. We should also ensure that women and men employed in the same jobs with the same skills receive the same pay. We still have a lot to do in this respect.
We are very well aware that women are also capable of fighting for democracy and human rights. I would like to pay tribute to all of our female fellow Members in the European Parliament, and to think at this point about the women in North Africa and in the Middle East who are showing true courage in their fight for democracy. Let us also remember that the past winners of the Sakharov Prize include magnificent women such as Aung San Suu Kyi, Leyla Zana and the Ladies in White. I should therefore like once again to repeat that we will not agree to depriving women of their dignity in the name of any legal system, religion or culture. We will not agree to women having fewer rights than men, in Europe or elsewhere in the world. We will protest if women are unfairly treated.
Ladies and gentlemen, on 3 November 1793, 218 years ago, Olympia de Gouges was beheaded in Europe because she drafted a declaration of the rights of women and female citizens. That was the only reason. One hundred years later, in 1906, women were given the right to vote. The first country where this happened was Finland. Let us remember this. Over the following century, we made enormous progress in achieving equality between women and men. I would like to stress something which is very important for me personally, namely, that 8 March is a holiday for women. This is true. Yet this holiday primarily serves to remind us that we should remember the most important issue in Europe today, namely, equality of rights for women and men, during the remaining 364 days of the year. The principles we wish to reinforce on 8 March should also apply on the other 364 days in the year. This is the main challenge facing us. It is not enough merely to commemorate 8 March; we need to think about this matter on all the other days in the year as well. Thank you very much.
Mr President, when the International Women's Day was launched, the equality of women was a brand new and revolutionary idea. Since then, gender equality has become one of the basic principles of modern society. Its source lies in inalienable human dignity shared by men and women in equal measure. However, as with all achievements, it is not enough to simply declare this. Human dignity, including the characteristic dignity of women, has been subject to different violations in different ages and places. Our focus and our responses must be in line with this.
It speaks volumes that this commemoration is taking place after the debate on the report entitled 'The face of female poverty in the European Union'. Poverty and the European Union. Some time ago, this would have seemed an unlikely association. The economic crisis hit the less protected groups particularly hard. The over-representation of women in this category in itself sets out certain tasks, to say nothing of the typical fates afflicting masses of women, which give poverty a female face outside of Europe, at a global scale. Borrowing the words of Saint Francis of Assisi: Lady Poverty. Women with small children fleeing war or famine, broken families without fathers living in slums, women and young girls forced into prostitution, even within the European Union.
There are a number of matters among the priorities of the Hungarian Presidency, the successful promotion of which could have an impact on increased employment among women. Foremost among these is the Europe 2020 strategy with its own employment policy targets for recovery from the economic crisis and for the reduction of poverty. The employment of women strengthens women's dignity. It helps enable them to take their decisions and shape their lives freely.
The flagship initiative 'Platform against Poverty' stresses that steps taken with a view to reducing poverty must also take into account the differences between the situation of women and men.
The Hungarian Presidency considers the decision adopted yesterday by the EPSCO Council on the renewal of the Pact for equality between women and men by 2020 an important achievement. Besides economic policy measures, we must not forget about the special role of women in society either. We must give women the possibility to harmonise their careers and family lives, and the possibility to choose. To this end, we are working on the review of the directive on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding; the relevant progress report will be prepared for the June EPSCO.
The priorities of the Hungarian Presidency include raising awareness of the role of families in the context of responding to social, economic and demographic problems. For this purpose, we will be organising a demographics week with the involvement of NGOs and with an informal meeting of ministers for family affairs. The aim will be to discuss the means to be used to increase birth rates. In all this, women, and women's choices of course, have an exceptional role.
Special focus must be given to the situation of women belonging to disadvantaged groups in the European framework for the Member States' Roma strategies, which we expect to be approved by the June European Council, and to which Mrs Járóka and others, the rapporteurs and helpers, have provided very valuable input in the European Parliament. We expect that in the Council, too, we will declare that we intend to emphasise the role of Roma women in holding their families together, which would be a good basis to build upon when seeking answers to the issues of the Roma population.
Lastly, ladies and gentlemen, please allow me a brief digression. Historic experience has shown that there cannot be a strong civil society without the active social involvement of women. As Mr Buzek also mentioned, there were female protesters among those who demanded freedom in Tahrir Square, Cairo. They, too, wish to become shapers of the changes that are taking place. The European Union must encourage their efforts: generously, free of ideological stereotypes, openly and with sympathy.
Mr President, Mrs Győri, honourable Members, today, we remember the voices of those women who, on 19 March 1911, set off from Germany, Austria, Denmark and Switzerland, gathering in numbers along the way, and going ever further to defend the rights of women to universal suffrage and to better working conditions.
Today, we pay homage to a century of struggle and of success that has benefited us all. Where would our democracies be and, in particular, the European democracy represented here in the European Parliament, without the full participation of women in public life? Where would our societies and our economies be without the talent of women?
In many ways, European women serve as role models for the rest of the world. The place held by European women in our societies is a source of inspiration for women worldwide. In this respect, I would like to mention the courageous struggle of women in North Africa who, shoulder to shoulder with men, are doing everything they can to resist dictatorships and establish democracies. The active role that European women now have in the economic and political life of the European Union is the result of their determined commitment. We welcome European integration, one of the founding principles of which is equality between men and women, a principle that is fully recognised in the Treaty of Lisbon. Over the years, important legislation on equal treatment and gender mainstreaming in European policies has allowed us to move towards a more egalitarian society and labour market.
But we should also be outraged at what remains disappointing, unacceptable, or even intolerable. I refer to an average rate of female employment at 62.5% as opposed to 80% for men, increasing academic success amongst women which contrasts with their career prospects: this is still disappointing and has to change. Women are over-represented in lower paid and less secure jobs, and under-represented in positions of responsibility. Disparity between the pay received by women and men stands at 18%, which results in the risk of 22% of women over the age of 65 falling below the poverty threshold as they have no adequate pension: this is unacceptable and has to change. According to estimates, 20 to 25% of women in the European Union have been subjected to physical violence at least once in their life. This is intolerable and has to change.
Today, we must renew our commitment to continue working together so that gender equality really does become a reality. We all stand to gain, whether in terms of social and economic cohesion, sustainable growth or competitiveness.
In September 2010, the Commission adopted a strategy which set out five priority areas for action for the period 2010-2015: equality in the labour market, equal economic independence for men and women, equal pay, equality in senior positions and promoting equality beyond the EU.
The Commission will continue to stand side by side with women from all corners of the earth who fight the daily battle for access to education and to the right to work, with those fighting for democratisation and for the exercise of freedoms and political and civil rights. The Commission will do everything within its power to ensure that these goals become a reality. However, we must not forget that legislation - however well implemented - is not the answer to everything. Behaviour and attitudes must also change.
Honourable Members, today, we commemorate women's fight for equality. In Europe today, we can say that the EU would not be possible without European women, all European women! They provide key inputs to our project based on values, including the values of gender equality.
Mr President, 'one is not born a woman, one becomes one'. This quotation shows that our concepts of what women and men are form the basis for all of our choices in life - choices dependent on our gender, not our interests, skills, commitment, etc. Gender stereotypes place men and women in different pigeonholes, and a hundred years of fighting for equality has not succeeded in shattering these gender stereotypes.
However, we refuse to wait another hundred years, because it is these gender stereotypes, these norms that result, among other things, in 97% of large companies being managed by men, in women suffering pay discrimination and having precarious jobs - when they have a job at all - and in the fact that it is women who are responsible for the unpaid work in the home. It is women who shoulder the main responsibility for the children. Women are subjected to violence, including within close relationships and in the form of sexual violence, and women are sold as commodities in the sex trade. We are seeing the feminisation of poverty. This has its origin in the various norms that society is composed of.
A great deal of progress has been made during the hundred years of fighting. If I compare the opportunities that I have in terms of different life choices with those of my mother and my grandmother, I can see how much progress has been made, but there still remains a great deal to do. Therefore, the fight will continue every day of the year, not just on 8 March.
(Applause)
Mr President, ladies and gentlemen, today, we are celebrating the one hundredth International Women's Day, commemorating the demonstration of worker women who protested for equal wages in New York in the mid-19th century. The goal they set more than 150 years ago in 1857, to ensure equal pay for equal work, is still relevant today. In the European Union, women earn 15% less than men; this number is 16.5% in my home country, Hungary, and even though more than half of the world's total population comprises women, they only receive a 10% share of global income.
Besides eliminating the gender gap in wages, the appropriate reinforcement of the role of women in the family and the assertion of the principle of equal treatment still remain to be solved. We must not allow having children to represent a poverty risk in Europe, and being a woman or a mother to represent a disadvantage. Whether we are looking at the initiatives launched within the UN or those within the European Union, true equality between men and women has still not been implemented in most places. We lay little emphasis on the situation of women living close to the poverty line, on the phenomenon of multiple discrimination, and on combating domestic violence and violence committed against women.
Mr President, ladies and gentlemen, today marks 100 years since we first celebrated International Women's Day. One hundred years ago, the fight was about women's right to vote, among other things - something that we take for granted today. However, there is still a long way to go to achieve full equality, and I would like to emphasise the importance of women being represented in the decision-making processes at all levels. Women must be involved in politics, but they must also be involved in the world of business. We must also have women in the banks.
We must not exclude half of the population from being involved in making the important economic decisions. That is not democracy. We need to use the whole of our talent base. Quite simply, our competitiveness is also at stake. I therefore welcome Commissioner Reding's 'Women on the Board Pledge for Europe' initiative. It is very good that the EU will once again be leading the way when it comes to equality, but we need to have binding legislation if quotas for board members are to be anything other than symbolic politics, and I hope that you have the courage to do that. Thank you.
Mr President, ladies and gentlemen, the equality of all human beings is enshrined in the first two articles of the United Nations Universal Declaration of Human Rights. This states: 'All human beings are born free and equal in dignity and rights. They are endowed with reason and conscience and should act towards one another in a spirit of brotherhood'. What a wonderful sentence. However, even one hundred years after the first International Women's Day, we still have not achieved this: there is still no sign of true equality between men and women.
Granted, we have achieved at great deal in Europe. Today, our primary concern is no longer the legal freedom of women. We have largely achieved this freedom. I would like to express my gratitude to the feminists, both male and female, for their work in the past. Today, our main concern is freedom in action, that men should take ownership of the issue of the compatibility of work and family life, and that seeing women at the top in business or politics is something that should become commonplace.
It is fantastic to see how the liberation movements in North Africa look to us, the women of Europe. They look to us to play a pioneering role. It is vitally important that we do not lose sight of our goal: the freedom to live our lives according to our own conceptions. That is when equality will become something we take for granted and when International Women's Day will be transformed from a day of remembrance to a day to celebrate freedom.
Mr President, ladies and gentlemen, the situation in which we now find ourselves does not really warrant a holiday, but should encourage us to agree once again on the implementation of genuine equality. This 100th anniversary should be an occasion for us, as women, to look back and take stock.
For me, the results are as follows: equality must be enshrined in constitutions and declarations of human rights as a grand principle. However, we need laws and regulations to make these principles a reality. I believe that this also requires the use of quotas.
If we look at the European institutions, we can see that things are no better than at the top in the business world. There are hardly any women right at the top in management positions. If we are to achieve this, Mrs Reding, Mr Barroso, then we need genuine tough quota regulations. I would have welcomed an honest appraisal from you of the lack of equality for women in the European institutions, because then you would have realised the importance of these quotas.
(Applause)
I believe that it is a shame that there is still no place at the table for women, however well qualified they may be, when managerial decisions are made and when strategic policies are planned. The quota is the instrument whereby we can achieve this.
Mrs Reding, on this, the occasion of the 100th International Women's Day, we call on you: make a genuine commitment to do all you can to promote a real quota for women in management positions - as is already the position in Norway, Spain and France. I am at a loss to know why this issue has not already been addressed in Mr Barroso's speech.
on behalf of the ECR Group. - Mr President, last week in the United Kingdom, Lord Davies delivered his speech to the government on how to increase women's participation in the boardroom. His report consisted of voluntary targets for businesses. No one can disagree that we need more women in the boardroom. What I cannot accept is that we need quotas to get there. How patronising is that? Almost as patronising as giving the women in this room a rose when they came in. Well, I gave my rose to a man.
On a positive note, the UK is making real headway in the elimination of the gender pay gap. The latest figures show that the pay gap between men and women in full-time employment is down to 10%, the lowest since records began.
Finally, on International Women's Day, I must pay tribute to motherhood. True equality is having the right to choose and not be judged for these choices. Whether a director in the boardroom, surgeon in the hospital, part-time care assistant, car mechanic or housewife and mother, a woman has the right to make her own choice.
(Applause)
Mr President, we welcome women's struggle for freedom, social progress and peace at a time when we are celebrating 100 years of commemorations of International Women's Day. Women have struggled and achieved a great deal during those 100 years, but that has still not been enough to eliminate the existing inequalities, the discrimination that persists in accessing jobs with rights, the wage inequality which is reflected in pensions, the difficulty of career progression and professional achievement, and the obstacles to accessing management and decision-making positions in economic, social and political activity; the tendency is for this situation to get worse at times of economic and social crisis.
Although motherhood is a social function indispensable to society's development, discrimination against women for being mothers and workers continues, which, well into the 21st century, is scandalous. We would reaffirm our group's solidarity with the struggles of women here. We continue to demand an end to inequality and discrimination, an end to all violence against women, and an end to gender stereotypes. This requires not just a break with neoliberal policies, but also a serious commitment to alternative policies that put the issue of human rights and gender equality at the centre of decision making and EU policy.
Mr President, ladies and gentlemen, many goals have been reached but some battles have not yet even begun. Today, the urgent issue is that of women of other cultures living in Europe and around the world in conditions where they struggle to demand even the minimum standards of dignity and humanity.
We cannot celebrate this holiday without bringing the issue of women in the Arab-Muslim world to the fore, otherwise we will continue to ignore a problem which is theirs today but will soon become ours as well. We cannot ignore the numbers involved in a crisis that grows year by year in Europe, in our cities, and in the schools where our children grow up.
There has, for a long time, been an increase in cases of violence of all kinds suffered by Muslim women within their own families. Hence, I have been asking for some time - and I ask for it again today - for Europe to put in place targeted policies against the spread of Islamic radicalism, against forced marriages, honour-rights, female genital mutilation and domestic violence.
We European men and women must fight for those women who live in Europe and beyond, who have no voice, and who are oppressed by the monster of Islamic fundamentalism.
Mr President, I, too, would like to pay tribute to all the women around the world and all the women in the last 100-plus years who have fought for equality. It was in 1893 that New Zealand gave women the vote. If I may pay tribute to my own country, it was in 1970 that a certain Labour politician, Barbara Castle, pushed forward the first equal pay act in the Western world. Of course, it was the United Kingdom that had the first woman Prime Minister in Europe.
However, I think that the European Parliament has lost touch with reality. I am against discrimination of any kind, even positive, as it inevitably leads to the creation of victims. Women do not need to be patronised by quotas, and instead need barriers to their progress to be removed. Member States would do better to focus on issues such as the need for improved childcare.
We have had a recent Court of Justice decision on car insurance that boycotts traditional, tried and tested, sensible methods of risk assessment. Despite the EU's stance on positively discriminating in favour of women, this case exemplifies politically correct Euro-babble, with a potty decision which actually makes life more difficult and expensive for women. Common sense is a stranger to the European Union.
The debate is closed.